J-S08004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    AHMED M. MOUSA

                             Appellant                No. 1390 MDA 2020


             Appeal from the PCRA Order entered October 28, 2020
               In the Court of Common Pleas of Lancaster County
                Criminal Division at No: CP-36-CR-0007437-2018


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                               FILED MAY 26, 2021

        Appellant, Ahmed M. Mousa, appeals from the October 28, 2020 order

entered in the Court of Common Pleas of Lancaster County denying his petition

for collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. Appellant argues the PCRA court erred by denying

his request for an evidentiary hearing to address his claim that a certified

court interpreter failed to communicate the terms of his negotiated plea

agreement accurately. Upon review, we affirm.

        In its Rule 1925(a) opinion, the PCRA court explained that Appellant was

charged with one count of sexual abuse of children and two counts of criminal




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08004-21


use of communication facility.1 On March 14, 2019, Appellant entered into a

negotiated plea agreement and was sentenced to an aggregate term of seven

to 15 years’ incarceration. He did not file post-sentence motions or a direct

appeal. PCRA Court Opinion, 12/23/20, at 1-3.

        On March 26, 2020, Appellant filed a pro se PCRA petition. Counsel was

appointed and filed a petition seeking leave to withdraw in accordance with

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988). The PCRA court determined that

counsel had not addressed all claims raised by Appellant and, on July 1, 2020,

ordered counsel to supplement his Turner/Finley letter or file an amended

PCRA petition. On July 16, 2020, counsel filed an amended petition and a

request for an evidentiary hearing. The Commonwealth filed a response on

August 20, 2020. Id. at 3-5.

        On September 21, 2020, the PCRA court issued a Rule 907 notice of

intention to dismiss Appellant’s petition without a hearing and notified

Appellant he could file a response within twenty days. Appellant did not file a

response. On October 28, 2020, the PCRA court dismissed the petition. This

timely appeal followed.       Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

        Appellant presents one issue for this Court’s review:



____________________________________________


1   18 Pa.C.S.A. §§ 6312(d) and 7512(a).

                                           -2-
J-S08004-21


        Did the PCRA court err by dismissing the PCRA [petition] without
        an evidentiary hearing where Appellant claimed he entered an
        invalid plea after the court interpreter failed to communicate
        accurately the terms of the negotiated plea agreement?

Appellant’s Brief at 4.2

        This Court’s standard of review from the denial of a PCRA petition is

limited to examining whether the PCRA court’s determination is supported by

the evidence of record and whether it is free of legal error. “The PCRA court’s

credibility determinations, when supported by the record, are binding on this

Court; however, we apply a de novo standard of review to the PCRA court's

legal conclusions.” Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.

Super. 2019) (quotation marks and citations omitted), appeal denied, 216

A.3d 1029 (Pa. 2019).

        As the PCRA court observed, when a guilty plea has been entered,

        all grounds of appeal are waived other than challenges to the
        voluntariness of the plea and the jurisdiction of the sentencing
        court. Thus allegations of ineffective assistance of counsel in
        connection with entry of the guilty plea will serve as a basis for


____________________________________________


2   In his brief, Appellant explains:

        Appellant is a native of Sudan and does not read, write or speak
        English. The plea hearing was conducted with the use of a
        certified Arabic court interpreter. [Plea counsel] indicated that
        consultations with [A]ppellant that occurred prior to the plea were
        conducted with the use of [a] certified Arabic court interpreter.

Appellant’s Brief at 5 (reference to plea hearing transcript omitted).




                                           -3-
J-S08004-21


      relief only if the ineffectiveness caused appellant to enter an
      involuntary or unknowing plea.

PCRA Court Rule 907 Notice, 9/21/20, at 12 (quoting Commonwealth v.

Williams, 437 A.2d 1144, 1146 (Pa. 1981) (internal citations omitted)). See

also Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)

(defendant must demonstrate that counsel’s ineffectiveness caused defendant

to enter an involuntary or unknowing plea).

      To obtain relief under the PCRA, a petitioner bears the burden of

demonstrating that counsel’s performance was defective and that he was

prejudiced as a result. Strickland v. Washington, 104 S.Ct. 2052 (1984).

Our Supreme Court has determined that the petitioner must satisfy all prongs

of a three-pronged test for ineffectiveness, i.e., that the underlying claim has

arguable merit, that counsel’s actions lacked a reasonable basis, and that the

defendant was prejudiced as a result.         See, e.g., Commonwealth v.

Koehler, 36 A.3d 121, 132 (Pa. 2012).

      Appellant’s issue is not framed in terms of plea counsel ineffectiveness,

but it is clear upon review of his petition and arguments that he is attempting

to raise an ineffectiveness claim asserting that plea counsel was ineffective for

not challenging the competency of the court-appointed certified Arabic

translator. He now claims the PCRA court erred in denying him an evidentiary

hearing on his petition, thus denying him the opportunity to demonstrate that

his counsel was ineffective for failing to object to the interpreter not

communicating the terms of the plea agreement accurately.

                                      -4-
J-S08004-21


      In Commonwealth v. Maddrey, 205 A.3d 323 (Pa. Super. 2019), this

Court reiterated:

      It is well settled that “[t]here is no absolute right to an evidentiary
      hearing on a PCRA petition, and if the PCRA court can determine
      from the record that no genuine issues of material fact exist, then
      a hearing is not necessary.” Commonwealth v. Jones, 942 A.2d
      903, 906 (Pa. Super. 2008). “[T]o obtain reversal of a PCRA
      court’s decision to dismiss a petition without a hearing, an
      appellant must show that he raised a genuine issue of fact which,
      if resolved in his favor, would have entitled him to relief, or that
      the court otherwise abused its discretion in denying a hearing.”
      Commonwealth v. Hanible, 612 Pa. 183, 30 A.3d 426, 452
      (2011).

Id. at 328.

      As the Commonwealth observes:

      [T]o merit entitlement to an evidentiary hearing on a claim of
      ineffectiveness, a defendant must “set forth an offer to prove at
      an appropriate hearing sufficient facts upon which a reviewing
      court can conclude that . . . counsel may have, in fact, been
      ineffective.” Commonwealth v. Priovolos, 552 Pa. 364, 368-
      69, 715 A.2d 420, 422 (1998)[.]              It is well-settled that
      ineffectiveness claims cannot considered in a vacuum.
      [Commonwealth v. Thomas, 744 A.2d 713, 716 (Pa. 2000)].
      Counsel cannot be found ineffective where the petition fails to
      specifically allege facts sufficient to support his claim. Id.

Commonwealth Brief at 10 (some citations omitted).

      In its Rule 1925(a) opinion, the PCRA court explained:

      After reviewing the written guilty plea colloquy with his attorney,
      Appellant executed the written plea agreement. Thereafter, the
      court accepted Appellant’s plea and sentenced him in accordance
      with the negotiated plea agreement.          [A]ll communications
      between trial counsel and Appellant, including a review of his
      written plea colloquy, his post-sentence and appellate rights, his
      sex offender registration and notification requirements, his
      guidelines worksheet, and the written plea agreement were
      completed with the benefit of a certified Arabic court translator.

                                       -5-
J-S08004-21


      Appellant failed to raise any objection to the translator or their
      interpretation of the court proceedings at that time of on direct
      appeal.

      [] Appellant’s argument mirrors that of the appellant in
      Commonwealth v. Watkins, 108 A.3d 692 (Pa. 2014). In that
      case, the Pennsylvania Supreme Court determined that if an
      appellant makes no attempt to identify specifically the “legitimate
      material factual disputes” that he alleges warranted a hearing, as
      well as develop relevant argument, his “claim of PCRA court
      procedural error cannot succeed.” Watkins, 108 A.3d at 735
      (emphasis added). In the matter at bar, Appellant failed to
      develop any relevant argument as to how the court translation
      was somehow inaccurate. Herein, Appellant argues, in a broad
      and cursory fashion, that the court translator provided an
      inaccurate translation of the court proceedings. In his initial PCRA
      filing, Appellant fails to identify any words or phrases that were
      purportedly     translated    incorrectly  or   inaccurately     and,
      importantly, how any purported inaccuracy caused his plea to be
      unknowing, unintelligent, or involuntary in nature. Appellant’s
      assertion that his claim warranted a hearing when he fails to both
      identify and argue with specificity what factual issues remain in
      contention should be denied. Appellant has failed to satisfy his
      burden and his reliance on speculation, and failure to assert facts,
      which if believed, would support his claim cannot be equated with
      a genuine issue concerning a material fact that warrants an
      evidentiary hearing.

PCRA Court Opinion, 12/23/20 at 7-8.

      We agree with the PCRA court’s analysis. As the excerpt from the PCRA

court’s opinion reflects, Appellant failed to offer any support for his assertion

that the translator was dishonest, that the translations were inaccurate, or

that he was prejudiced in any way by virtue of the translations provided by




                                      -6-
J-S08004-21


the certified Arabic court translator.3 Appellant has failed to “show that he

raised a genuine issue of fact which, if resolved in his favor, would have

entitled him to relief, or that the court otherwise abused its discretion in

denying a hearing.” PCRA Court Opinion, 12/23/20, at 7 (quoting Hanible,

30 A.3d at 452).

       We find no abuse of discretion in the PCRA court’s denial of an

evidentiary hearing. Therefore, we will not disturb its ruling.




____________________________________________


3 Although Appellant had the benefit of the PCRA court’s Rule 1925(a) opinion
when preparing his brief, he did not seize upon the opportunity to expand his
“broad and cursory” allegations regarding the translator. Similarly, Appellant
did not file a response to the PCRA court’s Rule 907 notice in which the court
addressed the 11 allegations of ineffectiveness raised in Appellant’s PCRA
petition, including the assertion the translator was dishonest and did not
accurately present the dialogue between the court and the petition. In the
Rule 907 notice, the court observed that Appellant “fails to cite the record or
indicate when during the proceeding this purported breakdown in translation
occurred. [Appellant] also makes no specific reference as to where or when
any documents were inaccurately or dishonestly represented. This claim is
unsubstantiated by fact or record and fails because of vagueness.” Rule 907
Notice, 9/21/20, at 15-16. Further, in response to Appellant’s assertion that
the translator provided an inaccurate translation of the court proceedings, the
PCRA court noted that Appellant “fails to identify any words or phrases that
were inaccurately translated and how that purported inaccuracy cause his plea
to be unknowing, unintelligent, or involuntary.” Id. at 16.


                                           -7-
J-S08004-21


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                          -8-